Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1: “an interface screen generation unit configured to…;”
“a measurement procedure information storage unit…;” and

In claim 2: “a measurement procedure information storage unit configured to…;”
“a measurement procedure information extraction unit configured to…;”
“a coordinate system setting unit configured to…;” and
“a control unit configured to…”
In claim 3: “a measuring device information storage unit configured to…;”
“a measuring device information extraction unit configured to…;” and
“a reconfiguring unit configured to…;”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that figure 4 and paragraphs 44-52 of the written description connect the claimed functions to their corresponding structure.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, this claim recites “each measurement point.”  However, earlier in the claim only one measurement point is specified; thus it is unclear to what “each” measurement point is intended to refer.  Additionally, this claim recites, “using a predetermined unit.”  It is unclear what is intended by this phrase, as it could refer to a unit of measurement or some other type of elemental or structural unit.
Regarding claim 2, this claim recites, “each measurement point.”  However, no measurement point is previously specified in the claim; thus it is unclear to what “each measurement point” is intended to refer.  Additionally, this claim recites, “set in a use measuring device.”  The grammatical structure of this portion of the claim, and the context in which this phrase is situated, makes it unclear what is “set” and how it is “set.”
Regarding claim 3, this claim recites, “a model of the use measuring device input with a predetermined unit.”  It is unclear to what “the use measuring device input with a predetermined unit” refers, and it is unclear what is meant by “a predetermined unit,” as it could refer to a unit of measurement or some other type of elemental or structural unit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Each of these claims are directed explicitly to a program.  Thus these claims comprise software or data structures, per se, which is non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miller (U.S. Patent Application Publication No. 2015/0097828), referred herein as Miller.
Regarding claim 1, Miller teaches an offline teaching device comprising: a three-dimensional sensor unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object present within a detection range (pp 20, lines 1-7 and the last 3 lines; pp 21, lines 5-21); a display unit configured to display, in a visible manner, a three-dimensional shape of a measured object detected by the three-dimensional sensor unit (fig 4A; pp 40, lines 1-2); an interface screen generation unit configured to generate an interface screen for receiving an input of measurement information including information specifying a measurement point in a three-dimensional shape of the measured object and information indicating a measurement content at the measurement point and configured to cause the display unit to display the interface screen together with the three-dimensional shape of the measured object (fig 4C; pp 43, lines 1-4, 13-18, and the last 8 lines; pp 44, lines 1-4); a measurement procedure information storage unit; a write unit configured to write, to the measurement procedure 
Regarding claim 2, Miller teaches a measurement control device comprising: a three-dimensional sensor unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object present within a detection range (pp 20, lines 1-7 and the last 3 lines; pp 21, lines 5-21); a measurement procedure information storage unit configured to store in advance, for each of a plurality of measured objects, information on a three- dimensional shape of each of the plurality of measured objects and measurement procedure information including measurement information for each measurement point, including information specifying a measurement point in the three-dimensional shape and information indicating a measurement content at the measurement point, and information indicating input order for the measurement information for each measurement point (fig 4C; pp 43, lines 1-4, 13-18, and the last 8 lines; pp 44, lines 1-4 and 12-18); a measurement procedure information extraction unit configured to search the measurement procedure information storage unit for a three- dimensional shape detected by the three-dimensional sensor unit of a target measured object set in a use measuring device, configured to specify the measured object having a three-dimensional shape substantially identical to the three-dimensional shape of the target measured object, and configured to extract the measurement procedure information on the measured object specified from the measurement procedure information storage unit as measurement procedure 
Regarding claim 3, Miller teaches the measurement control device according to claim 2 further comprising: a measuring device information storage unit configured to store in advance configuration information on each of a plurality of models of measuring devices, and a measuring device information extraction unit configured to search the measuring device information storage unit on the basis of information indicating a model of the use measuring device input with a predetermined unit and configured to extract configuration information on the use measuring device (fig 4D; pp 25, lines 1-6; pp 43, the last 8 lines; pp 44, lines 12-18; pp 45, lines 1-8; pp 54); and a reconfiguring unit configured to reconfigure measurement procedure information on the target measured object for the use measuring device on the basis of the configuration information on the use measuring device, wherein the control unit is configured to cause the use measuring device to measure the target measured object on the basis of measurement procedure information reconfigured for the use measuring device (pp 43, the last 18 lines; pp 44, lines 9-18; pp 55, lines 1-15).
Regarding claim 4, Miller teaches a program for causing a computer to function as each unit of the device according to claim 1 (pp 27, lines 1-3).
Regarding claim 5, Miller teaches a program for causing a computer to function as each unit of the device according to claim 2 (pp 27, lines 1-3).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lindenbaum (U.S. Patent No. 7,181,371); Apparatus and method for inputting measurements into a software product to construct software models of architectural structures.
Weber (U.S. Patent No. 7,526,131); Image processing apparatus and methods.
Nakagawa (U.S. Patent Application Publication No. 2015/0233692); Shape measuring apparatus and shape measurement error correction method.
Nakagawa (U.S. Patent Application Publication No. 2016/0018218); Method of correcting measurement error of shape measuring apparatus, and shape measuring apparatus.
Fox-rabinovitz (U.S. Patent No. 9,507,502); Configurable multidimensional placement dashboard.
Ashgriz (U.S. Patent No. 9,644,857); Virtual thermostat for a zonal temperature control.
Koga (U.S. Patent Application Publication No. 2017/0270684); Part program generating device of surface texture measuring apparatus.
Doyle (U.S. Patent Application Publication No. 2017/0327201); Methods using predictive shimming to optimize part-to-part alignment.
Turner (U.S. Patent Application Publication No. 2018/0328729); Automatic point layout and staking system.

Marsch (U.S. Patent No. 10,363,705); Determining a printing anomaly related to a 3D printed object.
Santiquet (U.S. Patent No. 10,474,763); Computer-implemented method for defining initial conditions for dynamic simulation of an assembly of objects in a three-dimensional scene of a system of computer-aided design.
Wang (U.S. Patent No. 10,812,778); System and method for calibrating one or more 3D sensors mounted on a moving manipulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613